JOINT NEWS RELEASE Cliffs Natural Resources and Alpha Natural Resources Announce Litigation Settlement and Termination of Definitive Merger Agreement CLEVELAND and ABINGDON, Va. – Nov. 17, 2008 – Cliffs Natural Resources Inc. (NYSE: CLF) and Alpha Natural Resources, Inc. (NYSE: ANR) today announced that the boards of directors of both companies have approved settlement of litigation brought by Alpha in Delaware Chancery Court and termination of the previously announced definitive merger agreement, under which Cliffs would have acquired all outstanding shares of Alpha. The companies said each board’s decision was made after considering various issues, including the current macroeconomic environment, uncertainty in the steel industry, shareholder dynamics and risks and costs of potential litigation.
